Title: From Thomas Jefferson to Thomas Hall, 12 April 1821
From: Jefferson, Thomas
To: Hall, Thomas


Sir
Monticello
Apr. 12. 21.
I have duly recieved your favor of the 1st and shall place that with those which it covered for the future attention of the Visitors of the University. but we are far, very far as yet from the appointment of professors. our buildings may be finished within two or three years, but our funds will then be left burthened with a debt which they will not discharge in many years. the Legislature may perhaps relieve them, but this is more to be desired than counted on. Accept the assurance of my great respectTh: Jefferson